DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-7, 10, and 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving drug information, generating a control number, determining a reimbursement, and transmitting an authorization, as drafted, is a process that falls within the category of certain methods of organizing human activity (insurance and commercial interactions). This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor in a computer system. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining a reimbursements and calculating a unique number (See at least 2004/0165725) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claims 1, 4-7, 10, and 14-19 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. 

Allowable Subject Matter
Claims 1, 4-7, 10, and 14-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action.

Response to Arguments
Applicant's arguments filed 2/8/2021 have been fully considered but they are not persuasive. 
Applicant argues that the solution is necessarily rooted in computer technology to overcome a problem arising in the realm of measuring reimbursement performance, comparing it to a guaranteed value and adjusting the wholesale price. Adjusting a price is not a technical problem. There is therefore no similarity between the claimed invention and DDR, Enfish and McRO. Applicant alleges that the claims provide a practical application of the abstract idea. However, the elements of adjudicating a claim merely use a computer as a tool to perform the abstract idea and the computer or other technology is not improved by the claimed system, therefore, no practical application of the abstract idea is recited. Applicant argues that the claim recites an improvement to the computer that ensures that the reimbursement performance balances to an overall guaranteed value, this is an improvement to the abstract idea and not to the functioning of a computer.
The rejection is therefore maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA ANNE LAM whose telephone number is (571)270-7052.  The examiner can normally be reached on Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Shumate can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELIZA A LAM/Primary Examiner, Art Unit 3686